Case: 20-50527     Document: 00515906598         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-50527                          June 21, 2021
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Enrique Ramos, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:19-CR-155-1


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          Enrique Ramos, Jr., appeals his conviction and 63-month, within-
   guidelines sentence for possessing a firearm as a felon in violation of 18
   U.S.C. § 922(g)(1).    He argues that his sentence is procedurally and
   substantively unreasonable and that it violates the Eighth Amendment’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50527        Document: 00515906598         Page: 2     Date Filed: 06/21/2021




                                     No. 20-50527


   prohibition against cruel and unusual punishment and his right to equal
   protection. He also argues that the district court was biased.
          We engage in a bifurcated review of the sentence imposed by a district
   court. See Gall v. United States, 552 U.S. 38, 51 (2007). We first consider
   whether the district court committed a “significant procedural error,” such
   as failing to adequately explain the sentence. United States v. Odom, 694 F.3d
   544, 547 (5th Cir. 2012) (internal quotation marks and citation omitted); see
   Gall, 552 U.S. at 51. If there is no procedural error, or if any such error is
   harmless, we “may proceed to the second step and review the substantive
   reasonableness of the sentence imposed for an abuse of discretion.” Odom,
   694 F.3d at 547.
          Because Ramos did not object that the district court had failed to state
   reasons for its sentence, we review this argument for plain error. See Puckett
   v. United States, 556 U.S. 129, 135 (2009). To prevail on plain-error review,
   a defendant must show that an error occurred, that it was clear or obvious,
   and that it affected his substantial rights. Id. If those factors are established,
   the decision to correct the forfeited error is within the court’s sound
   discretion if the error seriously affects the fairness, integrity, or public
   reputation of judicial proceedings. Id.
          The record shows that the district court read the medical information,
   letters from Ramos’s family, and Ramos’s sentencing memorandum, and
   considered the 18 U.S.C. § 3553(a) factors. We can infer from the record that
   the district court imposed a sentence at the top of the guidelines range based
   on Ramos’s lengthy criminal history, including many outstanding warrants
   at the time of his arrest, and the need to deter him from additional criminal
   activity and to promote respect for the law. See United States v. Whitelaw,
   580 F.3d 256, 263 (5th Cir. 2009). While its statement of reasons was brief,
   it was legally sufficient. See Rita v. United States, 551 U.S. 338, 356 (2007).




                                           2
Case: 20-50527      Document: 00515906598          Page: 3    Date Filed: 06/21/2021




                                    No. 20-50527


          We review Ramos’s preserved challenge to the substantive
   reasonableness of his sentence under an abuse-of-discretion standard. See
   Gall, 552 U.S. at 51. Contrary to Ramos’s assertion, it is well-settled in this
   court that a sentence within a properly calculated guideline range is entitled
   to a presumption of reasonableness. See United States v. Alonzo, 435 F.3d 551,
   554 (5th Cir. 2006); see Rita, 551 U.S. at 347. The record shows that the
   district court considered Ramos’s sentencing memorandum and the attached
   materials. Ramos has not rebutted the presumption of reasonableness by
   showing that the district court failed to account for a factor that should have
   received significant weight or that it gave “significant weight to an irrelevant
   or improper factor,” and the sentence does not represent “a clear error of
   judgment in balancing the sentencing factors.” United States v. Cooks, 589
   F.3d 173, 186 (5th Cir. 2009). Ramos has not shown that his sentence was
   unreasonable.
          Ramos next argues that the outbreak of the COVID-19 pandemic and
   its detrimental effect on prisoners’ health and safety renders his sentence
   cruel and unusual under the Eighth Amendment. He suggests that a review
   on direct appeal of whether a sentence was cruel and unusual can include
   consideration of prison conditions, but he does not cite any precedent for this
   proposition. We typically review an Eighth Amendment challenge de novo.
   See United States v. Smith, 895 F.3d 410, 418 (5th Cir. 2018). Ramos raised a
   general Eighth Amendment objection but did not present the arguments that
   he raises on appeal.     Because he cannot prevail under any potentially
   applicable standard, we need not resolve the standard of review. See United
   States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
          The Eighth Amendment prohibits sentences that are grossly
   disproportionate to the offense, and Ramos’s 63-month, within-guidelines
   sentence is clearly not grossly disproportionate to possessing a firearm as a
   felon. See Rummel v. Estelle, 445 U.S. 263, 271-72, 284-85 (1980). Ramos



                                          3
Case: 20-50527       Document: 00515906598          Page: 4    Date Filed: 06/21/2021




                                     No. 20-50527


   may raise his prison condition claims in a 42 U.S.C. § 1983 action or may
   request compassionate release under the First Step Act, see First Step Act,
   Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239 (2018).
            Ramos also contends that the Guidelines violate his right to equal
   protection under the Due Process Clause of the Fifth Amendment. While he
   raised a general objection in the district court, he argues for the first time on
   appeal that his sentence violates equal protection because he was “sentenced
   based on an overstated criminal history score that is predicated on offenses
   that indicate that he is Hispanic, indigent, and was an active addict during the
   time these offenses occurred” and that a similarly situated white middle class
   or affluent person was “unlikely to possess a criminal history that includes
   multiple failure to maintain financial liability type offenses,” to have “a long
   history of untreated substance abuse,” or “to have been racially targeted
   while driving, or arrested pretextually and searched for controlled
   substances.” Because Ramos cannot prevail under any potentially applicable
   standard, we decline to resolve the standard of review. See Rodriguez, 523
   F.3d at 525.
            The Equal Protection Clause of the Fourteenth Amendment prohibits
   states from “deny[ing] to any person within its jurisdiction the equal
   protection of the laws.” U.S. Const. amend. 14, § 1. “This clause is
   implicitly incorporated into the Fifth Amendment’s guarantee of due
   process.” Brackeen v. Haaland, 994 F.3d 249, 332 (5th Cir. 2021). The same
   analysis applies to equal protection claims under both the Fifth and
   Fourteenth Amendments. Id. To maintain an equal protection claim, Ramos
   must “prove that he received treatment different from that received by
   similarly situated individuals and that the unequal treatment stemmed from
   a discriminatory intent.” Taylor v. Johnson, 257 F.3d 470, 473 (5th Cir.
   2001).




                                          4
Case: 20-50527     Document: 00515906598          Page: 5    Date Filed: 06/21/2021




                                   No. 20-50527


          Rational basis review applies as Ramos focuses solely on the impact of
   the Guidelines and does not argue that they were implemented with a
   discriminatory animus or purpose. See United States v. Cherry, 50 F.3d 338,
   343 (5th Cir. 1995). Under rational basis review, a “penalty scheme will
   survive the equal protection challenge if this Court finds the scheme
   rationally related to a legitimate government purpose.” Id. at 344.
          Ramos concedes that there is a compelling government interest in
   protecting the public from repeat offenders, and he argues that the
   Guidelines are not narrowly tailored and therefore do not survive strict
   scrutiny, but he does not address the sentencing scheme under rational basis
   review. See id. Ramos has not overcome the strong presumption of the
   validity of the Guidelines or shown that the district court committed error,
   plain or otherwise, in overruling his equal protection challenge. See Flores-
   Ledezma v. Gonzales, 415 F.3d 375, 381 (5th Cir. 2005).
          In his final issue, Ramos has presented no evidence of bias. The
   district court denied as moot his motion to seal the sentencing memorandum
   because it was automatically sealed without request for leave; the sentencing
   memorandum and attachments were entered into the record; and the record
   shows that Ramos had no objections to the presentence report.
          Accordingly, the judgment of the district court is AFFIRMED.




                                         5